Citation Nr: 0412204	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  99-20 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a colon disability, to 
include spastic colon, ulcerative colitis, and irritable 
bowel syndrome. 


REPRESENTATION

Appellant represented by:	Jeannette M. Keller, Attorney 
at law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 25, 1971 to 
September 3, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In March 2003, the Board remanded the veteran's claim to the 
RO for additional development.  The requested development has 
been completed and the case is ready for final appellate 
review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate the claim, and has obtained and fully developed 
all evidence necessary for an equitable disposition of the 
claim.

2.  Clear and unmistakable evidence of record establishes 
that a spastic colon preexisted active service.

3.  Clear and unmistakable evidence establishes that the 
veteran's preexisting colon disability, manifested by a 
spastic colon, did not increase in severity as a result of 
active service, beyond its natural progression, if any.


CONCLUSION OF LAW

A chronic colon disability, to include spastic colon, 
ulcerative colitis, and irritable bowel syndrome, clearly and 
unmistakably preexisted service and was not aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 
5103, 5103A, 5107(b) (West 2002) 38 C.F.R. §§ 3.102, 3.303, 
3.306 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  VA has a duty to notify a claimant of 
all information and evidence necessary to substantiate and 
complete a claim for VA benefits, as well as the development 
responsibilities of the claimant and of VA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002).  VA also has a duty to assist 
claimants in obtaining evidence necessary to substantiate 
their claims.  See 38 U.S.C.A. § 5103A (West 2002).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument, and without 
conceding, the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the issue on appeal, a 
substantially complete application for service connection for 
colitis was received from the veteran by the RO on November 
5, 1998.  Thereafter, in a rating decision dated in August 
1999 that issue was denied.  Only after that rating action 
was promulgated did the AOJ, on March 25, 2003, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a) (West 2002).  
There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the CAVC in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. 412 
(2004).  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error) (2003).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on March 25, 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a).  After the notice was 
provided, the case was readjudicated and a Statement of the 
Case and Supplemental Statement of the Cases were provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  Indeed, by letter dated in February 
2004, the VA requested that the veteran send any additional 
evidence concerning his appeal to the Board.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination.  The 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record,
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained. 

Relevant law and regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board observes that 38 C.F.R. § 3.307 has been recently 
amended.  See 67 Fed. Reg. 67792-67793 (November 7, 2002).  
This amendment provides for service connection by presumption 
of aggravation of a chronic preexisting disease.  There is no 
evidence that the veteran had a chronic disease as defined in 
38 C.F.R. §§ 3.307, 3.309 (2003), prior to service.  
Therefore, this recent amendment is not for application in 
this appeal.

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  Every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  In July 
2003, the VA General Counsel issued a precedent opinion which 
held that, to rebut the presumption of sound condition under 
section 1111 of the statute, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  In its decisions, the Board is bound to follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c).

A preexisting injury or disease will be considered to have 
been aggravated by active duty service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service. 38 C.F.R. § 3.306(b).  
In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

Factual Background

Included in the veteran's service medical records is a 
November 1970 private treatment report, submitted by T.G.W., 
M.D., reflecting that the veteran had been hospitalized from 
February 6 to February 13, 1970 and from September 21 to 
September 23, 1970 for a spastic colon.  It was noted that 
the veteran was on a low residue diet and that he was taking 
the medications, Lomotil and Trest.  A November 1970 
enlistment examination report indicated that the veteran had 
received treatment for a spastic colon, that his most recent 
attack had occurred in September 1970, and that he was on a 
regimen of drugs and diet.  On a Report of Medical History, 
dated in November 1970, the veteran reported that he had 
received treatment from T.W., M.D. at Mercy Hospital-Clinton 
for a spastic colon.  In the physician's summary section of 
the report, it was noted that the veteran was being treated 
for a spastic colon.  In February 1971, a history of spastic 
colon was noted.  The veteran was given Metamucil for 
abdominal distress.  In March 1971, it was noted that the 
veteran had been prescribed Lomotil and that he was to see 
the dietician regarding a special diet.  The examiner noted 
that the veteran had a history of a "spastic colon."  In 
June 1971, the veteran was seen for complaints of diarrhea 
for the previous four days.  The veteran related that he had 
had diarrhea since he arrived at Fort Gordon.  The veteran 
was prescribed Lomotil.  An August 1971 examination for 
separation report reflects that the veteran genitourinary 
system was found to have been "normal."  On a Report of 
Medical History, dated in August 1971, the veteran indicated 
that he had had frequent indigestion and stomach, liver, or 
intestinal trouble.  The veteran reported that he took Trest 
and Lomotil for his spastic colon.

Numerous post-service medical evidence includes, but is not 
limited to, private and VA treatment reports, dating from 
July 1984 to November 2003, reflecting that the veteran 
continued to seek treatment for his spastic colon, diagnosed 
as ulcerative colitis, beginning in the late 1980's.  
Reports, dated in November and December 1999, submitted by 
R.J.R., Ph.D. reflect that Dr. R. had reviewed letters 
between the veteran and his mother, dated in 1971, which were 
consistent with the appellant's story that he could not 
obtain his medication for ulcerative colitis prescribed to 
him at Ft. Leonardwood, and that his mother had attempted to 
send them directly to him.  Dr. R. concluded that the 
veteran's chronic colitis most likely preceded his military 
service and was probably exacerbated by the rigors of 
military life and the lack of his previous prescription 
medication from being drafted.  

A November 2001 VA intestine examination report reflects that 
the claims files were not made available to the examiner 
prior to the examination.  The examiner noted that the 
veteran had received treatment for his spastic colon prior to 
service, that there was a notation of spastic colon at 
service discharge and that he was diagnosed with ulcerative 
colitis in 1989.  The veteran claimed to have been treated 
with Bentyl and sulfasalazine prior to service, but that 
these medications were not renewed during service.  The 
veteran complained of chronic abdominal pain with cramping in 
the lower abdomen and intermittent constipation and diarrhea 
with occasional mucus or blood and occasional fecal leakage.  
He denied having any melena.  The veteran claimed a history 
of weight loss, but his recent records indicated that this 
weight had remained stable plus or minus five pounds over the 
previous year and a half.  He reported having a history of 
anemia but the blood work, performed in 1998, did not show 
any evidence of anemia.  He related that he had some 
gastroesophageal reflux disease.  The veteran indicated that 
he used Lomotil approximately two times a week for his 
diarrhea.  He reported that emotional stress increased his 
abdominal symptoms.  After an examination of the veteran, the 
VA examiner concluded that sulfasalzine was the standard 
treatment for ulcerative colitis and that cessation of 
treatment was known to aggravate bowel changes.  The examiner 
further indicated that while there was no clear-cut evidence 
that psychological stress was involved in the etiology of 
ulcerative colitis, it was well known that psychological 
stress of a non-curable disease striking in the prime of life 
could affect the outcome of the disorder. 

An April 2002 VA opinion reflects that the examiner had 
reviewed the claims files, to include the November 2001 VA 
opinion.  The examiner noted the veteran's contention during 
the November 2001 VA examination that he had been treated 
with Bentyl and sulfasalazine prior to service entrance and 
that these medications were not renewed during service.  The 
examiner noted that during service, the veteran had received 
treatment on at least two occasions for his bowel.  In this 
regard, he was noted to have been seen for spastic colon and 
diarrhea in February and June 1971, respectively.  The VA 
examiner also indicated that prior to service, the veteran 
had received treatment from T.G.W., M.D., for a spastic 
colon, that he was given a low residue diet and prescribed 
Trest and Lomotil.  The VA examiner further related, after 
consultation of a number of old Physician Desk References 
(PDR), that Trest was a brand name for methixene 
hydrochloride, a drug which was used to control hypermotility 
of the gut. The examiner further commented that Lomotil, a 
combination of diphenoxylate and atrophine, was used to 
reduce bowel motility.  The VA examiner pointed out that 
neither medication would have been used to treat the cause of 
spastic colon, which was later diagnosed as ulcerative 
colitis, that Trest and Lomoti were for the control of the 
symptoms of the hypermotility of the affected bowel and the 
resulting frequent diarrhea which would accompany ulcerative 
colitis, and that discontinuing these medication would not 
affect the overall course of the veteran's ulcerative colitis 
but might increase the symptoms.  The VA examiner indicated 
that sulfasalzaine was the first effective treatment for 
ulcerative colitis, but it was not available until 
approximately 1977 to 1978, according to the PDRs that he had 
referenced.  Bentyl was noted to have been available in 1970.  
Therefore, the examiner concluded that it was less than 
likely that the veteran's ulcerative colitis was chronically 
aggravated due to disease or injury in service.    

Analysis

In the present case, the file contains clear and unmistakable 
evidence establishing that the veteran's spastic colon 
preexisted active service.  Such is demonstrated by a 
November 1970 private treatment report, submitted by T.G.W. 
M.D., reflecting that the veteran had been hospitalized from 
February 6 to February 13, 1970 and from September 21 to 
September 23, 1970 for a spastic colon.  It was noted that 
the veteran was on a low residue diet and was taking the 
medications, Lomotil and Trest.  A November 1970 enlistment 
examination report reflects that the veteran had received 
treatment for a spastic colon, that his most recent attack 
had occurred in September 1970 and that he was on a regimen 
of drugs and diet.  On a Report of Medical History, dated in 
November 1970, the veteran reported that he had received 
treatment from T.W., M.D. at Mercy Hospital-Clinton for a 
spastic colon.  In the physician's summary section of the 
report, it was noted that the veteran was being treated for a 
spastic colon.  

Under 38 U.S.C. § 1111, having concluded that the veteran's 
spastic colon condition preexisted service, the Board must 
next consider whether this disability, which was present at 
entrance to service, was aggravated by active duty service.  
A spastic colon will be considered to have been aggravated by 
active duty service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

In this case, there is no evidence of an increase in the 
veteran's spastic colon during service.  In this regard, 
service medical records reflect that while the veteran was 
seen in February and June 1971 for abdominal distress and 
diarrhea, respectively, he was treated for such 
manifestations prior to service.  Further, a report of an 
August 1971 examination for separation from service reflects 
that the veteran's genitourinary system was found to have 
been "normal."  In addition, there is no medical evidence 
of a spastic colon until the late 1980's, over a decade after 
service discharge in September 1971.
 
Significantly, the claims file contains the opinion of 
R.J.R., Ph.D., a psychologist, who opined in reports, dated 
in November and December 1999, that the veteran's preexisting 
chronic colitis was aggravated by the rigors of military life 
and the lack of his previous prescription medication from 
being drafted.  However, Dr. R. gave no medical reasoning or 
explanation for his conclusion.  In contrast, the VA examiner 
in April 2002, who opined that it was less than likely that 
the veteran's ulcerative colitis was chronically aggravated 
due to disease or injury in service, thoroughly reviewed the 
claims files, to include the veteran's service medical 
records.  In addition, the VA physician gave medical 
reasoning and an explanation for his conclusion.  In this 
regard, the VA examiner had reviewed PDRs from the relevant 
time period and reasoned that discontinuance of the 
medications prescribed to the veteran for spastic colon prior 
to service, namely Trest and Lomotil, might result in an 
increase in symptoms, but would not affect the overall course 
of the veteran's colitis.  The VA examiner noted that both 
Trest and Lomotil were not used to directly treat the cause 
of the spastic colon, which was later diagnosed as ulcerative 
colitis.  

As the pre-existing colon disability has been shown by clear 
and unmistakable evidence to have not been aggravated by 
active service, the presumption of soundness on induction has 
been rebutted.  

The Board finds that the preponderance of the medical 
evidence is against the veteran's claim for service 
connection for a colon disability, to include spastic colon, 
ulcerative colitis, and irritable bowel syndrome.  The Board 
has considered lay statements provided by the veteran and 
members of his family.  However, the record does not reflect 
that any of these individuals are competent to offer an 
opinion as to the cause or aggravation of the colon 
disability at issue.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1994) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  Although the veteran can report his symptoms, his 
statements as to the cause or aggravation of any claimed 
condition must be supported by competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
matter of law, lay persons without a medical education are 
not qualified to provide a medical opinion.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1998) (lay persons are "generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.").

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a colon disability, to include spastic 
colon, ulcerative colitis, and irritable bowel syndrome.  
Accordingly, the record does not present an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  Hence, the appeal is 
denied.


ORDER

Service connection for a colon disability, to include spastic 
colon, ulcerative colitis, and irritable bowel syndrome, is 
denied. 



		
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



